Title: To James Madison from George Joy, 17 June 1817
From: Joy, George
To: Madison, James


Dear Sir,New England Coffee House London 17 June 1817
I have already sent you original and duplicate of the enclosed; and I am sorry to say that my Correspondence with Dr. Eustis leaves the question of the appointment to the Consul Generalship of Holland under considerable doubt, which is by no means removed by a Letter he has written Mr: Adams—“Had Mr: Joy been at Rotterdam” he says “he would have had strong Claims; but under the necessity of immediate arrangements I desired Mr Parker, who had acted for Mr. Bourne to proceed in the business, and wrote immediately to the Govt: and shall act as they may advise or Circumstances may require”—I don’t think I have the precise words; but this is the substance as read to me by Mr: Adams; who first considered it as conclusive, but, on my reference to the last words, agreed with me that it was not entirely so. I had written an intermediary Letter to Doctor Eustis; the reply to which I hoped to receive before the Departure of Mr: Adams. I waited a post after he had left town, and then proposed to follow him to the Wight, where the Wind appeared likely to detain him; and make a proposal in person similar to that in my Letter to him of the 14th of which I shall cover a Copy in this, or send it via Liverpool tomorrow, open to your perusal. You will see in it, that I have had occasion to recur to my Letter to him of the 8th May of which I now hand you Copy for your own amusement—a measure that I intended at the time it was written to adopt as soon as I should be apprized of Erving being fairly away from Copenhagen; and which I should have done, had not Jonathan Russell assured me that it was a settled point that Erving was to be employed no more. I find that he is now sent, and by your nomination, on a mission, that a Child might indeed accomplish; but which may fail in such hands as his.
It is by no means probable that it would be convenient to me to remain long in the Consul Generalship of Holland; but it would be useful to me to pass through that office, if I left it the very next year for a private Station; and this in a way that I have not time to explain, but far from prejudicial to the Country!
I hope, my dear Sir, now that you are withdrawn from the Vortex of public business that you will find time without inconvenience, in an early answer to this letter, to inform me whether what I have proposed so far meets your approbation as to be recommended by you; and what may be your opinion of the result.
You are apprized of my aversion from diminishing the pittance of poor Bourne; who, I am advised, has fallen a sacrifice to his inability, from poverty, to change the Climate. But I believe I did not tell you, which is however the fact, that Mr Curtis called on me about 2 years ago, and offered to continue the performance of the Duty, paying over the emoluments to me; which I declined in favour of Bourne. The Consulship of Rotterdam has cost me several pounds; but I never derived one shilling of benefit from it in any shape or way. I cordially detest these occult emoluments; and if I should ever have a Seat in the Legislature, I will set my face against the base practice of smuggling into appropriation acts, what the Dignity of the Country requires should be paid in the open face of day if duly earned, and not be paid at all if not so.
I have a message from Mr: Adams thro’ the Secry. of Legation dated Sunday Morning, that he was just stepping on board—the wind has been since for the most part fair, and the weather very fine. I rest always very faithfully Dr sr, Your friend & Servt.
Geo: Joy
